          Case 1:19-cv-03688-ABJ Document 18 Filed 02/08/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 Abdollah Abdollahi et al.,

                        Plaintiffs,                     PLAINTIFFS’ STATUS REPORT

                v.                                      Case Number: 1:19-cv-03688-ABJ

 National Iranian Tanker Co. et al.,

                        Defendants.



                               PLAINTIFFS’ STATUS REPORT

        NOW COME the Plaintiffs, Abdollah Abdollahi et al., by and through undersigned

counsel, to provide this Court with a report on the status of discovery in the above-titled suit, and

request an extension of ninety (90) days for discovery in order to file motions to compel to enforce

issued subpoenas.

   I.      Status of Discovery

           a. Subpoenas to Produce Document

Plaintiffs sent Subpoenas to produce documents to U.S. Department of Navy, U.S. Department of

State, and U.S. Department of Treasury. Department of Treasury and Department of Navy

provided their objection and limited answer to Plaintiffs’ Subpoenas. Department of State has not

produced any answer, however Department of Justice’s attorneys are assigned to communicate

with Plaintiffs regarding the Subpoenas. Counsel for Plaintiffs has been in communication with

representatives of the U.S. Department of the Treasury and the U.S. Navy regarding subpoenas

requesting evidence pertinent to Plaintiffs’ claims.

        Department of Navy produced the list of available documents to Plaintiffs Subpoena, along

with its objections, mainly involved with classified and privileged documents. (See Exhibit A)

                                                 1
          Case 1:19-cv-03688-ABJ Document 18 Filed 02/08/21 Page 2 of 3




Navy’s attorney and DoJ’s attorney could not reach an agreement with Plaintiffs to produce any

further documents. Plaintiffs left with no other course of action but to file the Motion to Compel

Discovery. Plaintiffs communicated with this Chamber to schedule a discovery conference, which

we have been instructed to directly file the Motion to Compel.

       Department of Treasury and Office of Foreign Asset Control provided an answer on

February 5, 2021 objecting to Plaintiff’s subpoena for different reasons. (See Exhibit B)

       Department of State failed to provide any answer to our request for documents, DoJ

attorney, Mr. Joseph Carilli, in his email dates February 5, 2021 stated that he “is waiting for a

status from counsel for the Department of State.” (See Exhibit C)

           b. Mario Vittone’s Emails

       Additionally, Plaintiffs seek to receive copy of Mr. Mario Vittone’s emails already

provided to this Court for review since the law firm of Holman Fenwick Willan (“HFW”), after

three attempts failed to assert any objection or file a motion for this matter to prevent the release

of said emails.

       On January 22, 2021 this Court ordered that HFW must file a motion to intervene for the

limited purpose of moving to quash the subpoena by February 5, 2021. See Minute Order, Docket

No. 17. Plaintiffs’ counsel emailed Mr. Andrew Chamberlain of HFW the same date. (Exhibit D)

To date, no such motion has been filed by HFW.

       In pursuant of this Court’s ruling (Docket #14), the requested emails are not privileged, the

Court stated that “there is no indication in the emails that retaining him in connection with potential

future litigation was contemplated” and “it is not apparent from the material the Court has reviewed

that the communications fall within the category of attorney work product either. Thus Plaintiffs

is asking to Court to release Mr. Mario Vittone’s email to Plaintiffs’ counsel.



                                                  2
           Case 1:19-cv-03688-ABJ Document 18 Filed 02/08/21 Page 3 of 3




   II.      Discovery Period

         Plaintiffs respectfully ask that the Court grant Plaintiffs’ request for an extension of

discovery of ninety (90) days to allow counsel for Plaintiffs time to complete the necessary motions

to compel against three U.S. Departments involving privileges and classified documents and

complete currently pending discoveries.



Dated February 8, 2021.



Respectfully submitted,



                                                             _______/s/_________________
                                                             Ali Herischi, Esq.
                                                             MD 0912160047
                                                             Herischi & Associates LLC
                                                             7201 Wisconsin Ave. Ste. 440
                                                             Bethesda, MD 20814
                                                             ali.herischi@ibhlaw.com
                                                             Tel.: 301.363.4540
                                                             Fax: 301.363.4538

                                                             Counsel for Plaintiffs




                                                 3
